Detailed Action
This action is in response to the amendment filed on March 14, 2022.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
1.	Applicant’s arguments with respect to USC 103 rejection of claims 1-20 have been considered, but are not persuasive. After further search and review of the references, the Office respectfully disagrees and maintains the rejection. Applicant argues on that “the combined teachings of Tse and Tinari fail to suggest each and every element of amended claims 1 and 11. In particular, the combined teachings of Tse and Tinari do not teach or suggest “generating a toggle graphical user interface element in the personal work space; enabling the collaborator to modify the viewability of the personal work space, using the toggle graphical user interface element...; and displaying a placeholder within a body of the body of the document, the placeholder configured to display the viewability of the text based on a selection of the toggle graphical user interface element. For at least the reasons set forth above, Applicant respectfully requests that the present rejection be reconsidered and withdrawn.”

	The Examiner respectfully disagrees. According to Applicant’s specification, [0043] and Fig. 6, the note card 800 may include a private/public toggle 810 that enables the user to select whether the note card 800 is to be displayed to other collaborators (public) or limited to only the user and optionally other specified collaborators (private). In the private mode, the user may be notified by a message 820 that the information in the note card 800 is only visible to the user. An icon such may be used to indicate that the user is in public mode.” 

Tse teaches in Fig. 2 and [0013]-[0014], a graphical user interface element, i.e., toggle element which allows the collaborators to provide and receive updated communications reflecting accesses to the shared document based on the presence of others in the collaboration environment.

Tinari also teaches in Fig.1 and [0017]-[0019], [0052], [0061], wherein the use of GUI interfaces is for generating a visual representation with the creating of sandboxes to share documents with collaborators and a user interface which allows for modification of a document. The entries can show actions by the owner, to select actions from the sandbox of the first collaborator and the corresponding modifications. It also informs a collaborator that a sandbox has been created and shared by the owner and informs the collaborator about their data preparation tasks to be completed in the sandbox. 

The owner of a document has ownership privileges can provide or make duplicate copies of the document to a group of collaborators. A digital document is identified for collaboration by a first user for the document. A duplicate version of the identified document is provided to each of the identified collaborators. The duplicate versions are monitored for modifications performed by corresponding collaborators and a list of modifications is created that identifies the modifications performed by the corresponding collaborators in the duplicate versions associated with those collaborators. A selection from the list of modifications is received from the first user of at least one modification for incorporation into the identified document.

Changes made by collaborators can receive notification that the modifications have been accepted. The owner can select actions from the sandbox of the collaborator and the corresponding modifications to be merged into the collaboration worksheet. Controls can be used to hide or expose past actions between two worksheets so that only the owner can see the entire history or only differences. The user interface can include controls, such as a mouse-click selection/hyperlink/ placeholder as described in Applicant’s specification. Other controls can include a modification acceptance action/notification, when upon receiving from the document owner, a selection of a modification from a list of modifications, the selecting indicates a modification acceptance action.

	Regarding independent claim 11, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
Regarding dependent claims 2-10 and 12-20, Applicant has not overcome the rejections and they remain similarly rejected.

	Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tse et al. (US 2013/0191451 A1) in view of Tinari et al (US 2018/0173378 A1).

	Regarding claim 1, Tse discloses “A method of signaling intent to other collaborators in a document or project space, comprising: (See Abstract) (Presence-based synchronization manages updates among concurrent collaborators based on the presence information of each collaborator within a shared document of a collaboration environment.)

“creating a personal work space within the document or project space for a collaborator, the personal work space including a note space for the collaborator to add text signaling intent of the collaborator in modifying the document or project in the personal work space; receiving from the collaborator, content in the personal work space” (See [0030]) (A navigation operation 502 navigates a collaborator to an access location within a shared document. For example, a collaborator may open a document within the collaboration environment and navigate to a page in a notebook of the shared document to read or write (e.g., edit) text or other objects within that page.)

But, Tse does not explicitly disclose “generating a toggle graphical user interface element in the personal work space; and enabling the collaborator to modify the viewability of the content in the personal work space, using the toggle graphical user interface element, to permit the content int the personal work space to be viewed by all collaborators, no collaborators, or one or more specified collaborators.”

However, Tinari teaches “disclose “generating a toggle graphical user interface element in the personal work space; and enabling the collaborator to modify the viewability of the content in the personal work space, using the toggle graphical user interface element, to permit the content in the personal work space to be viewed by all collaborators, no collaborators, or one or more specified collaborators.” Tse teaches in Fig. 2 and [0013]-[0014], a graphical user interface element, i.e., toggle element which allows the collaborators to provide and receive updated communications reflecting accesses to the shared document based on the presence of others in the collaboration environment.  Tinari teaches in [0018] and [0037], wherein owners of documents can have the flexibility to apply document modifications, create sandboxes to share documents with collaborators, monitor modifications by collaborators, select and merge modifications by collaborators, and delete sandboxes. The owner still has full access to the sandbox, which means the owner can see a preview of the results of the modifications at any given point in time. A notification/communication module can exist that is responsible for the communication between the owner and collaborators. Communications can include, for example, notifying a collaborator that a sandbox has been created and shared by the owner, inform a collaborator about his/her data preparation task to be completed in the sandbox, notifying the owner that a collaborator has completed his/her data preparation task, etc.)

But, Tse does not explicitly disclose “and displaying a placeholder within a body of the body of the document, the placeholder configured to display a modification status of the portion of the document and the viewability of content by all collaborators based on the position of the toggle graphical user interface element.”

However, Tinari teaches “and displaying a placeholder within a body of the body of the document, the placeholder configured to display a modification status of the portion of the document and the viewability of content by all collaborators based on the position of the toggle graphical user interface element.”  See Fig.1 and [0017]-[0019], [0052]., [0061], wherein the use of GUI interfaces is used for generating a visual representation.  The creating of sandboxes to share documents with collaborators and a user interface which allows for modification of a document. The entries can show actions by the owner, to select actions from the sandbox of the first collaborator and the corresponding modifications. It also informs a collaborator that a sandbox has been created and shared by the owner and informs the collaborator about their data preparation tasks to be completed in the sandbox. 

The owner of a document has ownership privileges can provide or make duplicate copies of the document to a group of collaborators. A digital document is identified for collaboration by a first user for the document. A duplicate version of the identified document is provided to each of the identified collaborators. The duplicate versions are monitored for modifications performed by corresponding collaborators and a list of modifications is created that identifies the modifications performed by the corresponding collaborators in the duplicate versions associated with those collaborators. A selection from the list of modifications is received from the first user of at least one modification for incorporation into the identified document.

Changes made by collaborators can receive notification that the modifications have been accepted. The owner can select actions from the sandbox of the collaborator and the corresponding modifications to be merged into the collaboration worksheet. Controls can be used to hide or expose past actions between two worksheets so that only the owner can see the entire history or only differences. The user interface can include controls, such as a mouse-click selection/hyperlink/ placeholder as described in Applicant’s specification. Other controls can include a modification acceptance action/notification, when upon receiving from the document owner, a selection of a modification from a list of modifications, the selecting indicates a modification acceptance action.

“detecting, from the collaborator, a selection of a position of the toggle graphical user interface element, the position identifying one of a private state or a public state, the private state indicating that the content in the personal work space is viewable only by the collaborator, the public state indicating that the content in the personal work space is viewable by all collaborators” (See Fig. 2 and [0013]-[0014 [0030])],wherein a graphical user interface element, i.e., toggle element which allows the collaborators to provide and receive updated communications reflecting accesses to the shared document based on the presence of others in the collaboration environment. A navigation operation 502 navigates a collaborator to an access location within a shared document. For example, a collaborator may open a document within the collaboration environment and navigate to a page in a notebook of the shared document to read or write (e.g., edit) text or other objects within that page.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Tse (Presence-based Synchronization) with Tinari (Systems and method for managing modifications to a document by collaborators) in order to allow for collaboration on a document, which can be facilitated by using one or more of tracked changes, comments in the margins, and/or other document collaboration tools. See Tinari, [001]. 
One having ordinary skill would also be motivated to combine Tse and Tinari, in view of the suggestions provided by Tinari in paragraph [0018], which suggests that, “Users can prepare their data with collaborators, while controlling the data preparation process and protecting sensitive information.”  

	Regarding claim 2, Tse in view of Tinari discloses “A method as in claim 1, wherein the personal work space relates to a chunk of content within the document or project space and wherein the collaborator is enabled to modify the viewability of the chunk of content by other collaborators during modification of the chunk of content in the personal work space by the collaborator.” (See Tinari: [0018] and [0037]) (Owners of documents can have the flexibility to apply document modifications, create sandboxes to share documents with collaborators, monitor modifications by collaborators, select and merge modifications by collaborators, and delete sandboxes. The owner still has full access to the sandbox, which means the owner can see a preview of the results of the modifications at any given point in time. A notification/communication module can exist that is responsible for the communication between the owner and collaborators. Communications can include, for example, notifying a collaborator that a sandbox has been created and shared by the owner, inform a collaborator about his/her data preparation task to be completed in the sandbox, notifying the owner that a collaborator has completed his/her data preparation task, etc.)

	Regarding claim 3, Tse in view of Tinari discloses “A method as in claim 2, further comprising enabling the collaborator to assign permissions to the chunk of content for controlling the ability of other collaborators to access the personal work space to view or edit the chunk of content according to the permissions of the other collaborators.” (See [0030]-[0031]) (As a part of accessing the document, a locking operation 504 obtains a shared lock on a common object within the shared document. In one implementation, the collaborator adds an author entry to the author metadata associated with the shared document as part of the locking operation 504. A presence operation 506 determines whether other collaborators are present within the shared document. If no other collaborators are present within the shared document, a decision operation 508 causes processing to periodically re-check for the presence of other collaborators within the shared document.  See also Tinari: [0023], wherein the analyst can be designated as the owner of the project and the worksheets. The owner of a worksheet can share it with other analysts who are the project collaborators. Collaborators can each separately access and modify a worksheet. However, collaborators cannot delete the worksheet or add other worksheets to the project. In some instances, the owner may identify a first set of collaborators initially, and can add additional collaborators (e.g., individuals or a group of collaborators) throughout the project's existence.)

	Regarding claim 4, Tse in view of Tinari discloses “A method as in claim 1, wherein the personal work space is in a view pane within the document or project space.” (See Fig. 2)

	Regarding claim 5, Tse in view of Tinari discloses “A method as in claim 1, wherein the personal work space is formed as a branch of the document.” (See Fig. 2 and Tinari: Fig. 1 and 3)

	Regarding claim 6, Tse in view of Tinari discloses “A method as in claim 1, wherein the modification status comprises an indication of a time when the collaborator started work in the personal work space.” (See Tinari: Fig. 4, time indication 408 and 410.)

	Regarding claim 7, Tse in view of Tinari discloses “A method as in claim 1, wherein the modification comrpises an indication that the collaborator is actively working in the personal work space or that the collaborator has completed work in the personal work space.” (See Tinari: [0018] and [0037]) (A notification/communication module can exist that is responsible for the communication between the owner and collaborators. Communications can include, for example, notifying a collaborator that a sandbox has been created and shared by the owner, inform a collaborator about his/her data preparation task to be completed in the sandbox, notifying the owner that a collaborator has completed his/her data preparation task, etc.)

	Regarding claim 8, Tse in view of Tinari discloses “A method as in claim 1, further comprising sending a notification to other collaborators indicating that the collaborator’s modifications in the document or project space have been completed.” (See Tinari: Fig. 4 and [0052]) (A right side 412 primarily lists collaborator actions (e.g., modifications to the worksheet). In such instances, the changes by collaborators 304 have been made, and collaborators 304 can receive notification that such modifications have been accepted. A control 426 can be used to approve all changes.)

	Regarding claim 9, Tse in view of Tinari discloses “A method as in claim 8, further comprising determining which other collaborators are to receive the notification by tracking which collaborators have interacted with a portion of the document or project space that has been modified by the collaborator.” (See Tinari: [001], [0037]) (Collaboration on the document can be facilitated using one or more of tracked changes. Communications can include, for example, notifying a collaborator that a sandbox has been created and shared by the owner, inform a collaborator about his/her data preparation task to be completed in the sandbox, notifying the owner that a collaborator has completed his/her data preparation task, etc.)

	Regarding claim 10, Tse in view of Tinari discloses “A method as in claim 8, wherein the notification includes an indication of a time when the collaborator’s work in the personal work space was completed.” (See Tinari: Fig. 4 and [0037]) (Fig. 4, 408 and 410 indicates the time. Communications can include, for example, notifying a collaborator that a sandbox has been created and shared by the owner, inform a collaborator about his/her data preparation task to be completed in the sandbox, notifying the owner that a collaborator has completed his/her data preparation task, etc.)

	As per claim 11, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A collaboration system that signals intent to other collaborators in a document, comprising: a memory that stores a document for collaboration; and a collaboration server having one or more processors and a memory' including instructions that when executed by the one or more processors cause the one or more processors to perform a method comprising:” (See Fig. 1 and Fig. 8)

	Regarding claim 12, Tse in view of Tinari discloses “A collaboration system as in claim 11, wherein the personal work space relates to a chunk of content within the document and wherein the one or more processors executed instructions that enable the collaborator to modify' the viewability of the chunk of content by other collaborators during modification of the chunk of content in the personal work space by the collaborator” (See Tinari: [0018] and [0037]) (Owners of documents can have the flexibility to apply document modifications, create sandboxes to share documents with collaborators, monitor modifications by collaborators, select and merge modifications by collaborators, and delete sandboxes. The owner still has full access to the sandbox, which means the owner can see a preview of the results of the modifications at any given point in time. A notification/communication module can exist that is responsible for the communication between the owner and collaborators. Communications can include, for example, notifying a collaborator that a sandbox has been created and shared by the owner, inform a collaborator about his/her data preparation task to be completed in the sandbox, notifying the owner that a collaborator has completed his/her data preparation task, etc.)

	Regarding claim 13, Tse in view of Tinari discloses “A collaboration system as in claim 12, further comprising instructions that when executed by the one or more processors enable the collaborator to assign permissions to the chunk of content for controlling the ability' of other collaborators to access the personal work space to view or edit the chunk of content according to the permissions of the other collaborators.” (See [0030]-[0031]) (As a part of accessing the document, a locking operation 504 obtains a shared lock on a common object within the shared document. In one implementation, the collaborator adds an author entry to the author metadata associated with the shared document as part of the locking operation 504. A presence operation 506 determines whether other collaborators are present within the shared document. If no other collaborators are present within the shared document, a decision operation 508 causes processing to periodically re-check for the presence of other collaborators within the shared document.  See also Tinari: [0023], wherein the analyst can be designated as the owner of the project and the worksheets. The owner of a worksheet can share it with other analysts who are the project collaborators. Collaborators can each separately access and modify a worksheet. However, collaborators cannot delete the worksheet or add other worksheets to the project. In some instances, the owner may identify a first set of collaborators initially, and can add additional collaborators (e.g., individuals or a group of collaborators) throughout the project's existence.)

	Regarding claim 14, Tse in view of Tinari discloses “A collaboration system as in claim 11, further comprising a view pane including the personal work space within the document.” (See Fig. 2)
	Regarding claim 15, Tse in view of Tinari discloses “A collaboration system as in claim 11, wherein the document is stored in the memory7 as a string of primitive data structures and update transactions to the primitive data structures and the personal work space is formed as a branch of the document.” (See fig. 2 and Tinari: Fig 1, Fig. 3 and Fig 4, [0021]) (Manipulations that are made to change the design of a spreadsheet can range from simple data preparation actions, such as the conversion of string values to lower case, to complex actions. The changes can be stored as string.)

	Regarding claim 16, Tse in view of Tinari discloses “A collaboration system as in claim 11, wherein the modification status comprises an indication of a time when the collaborator started work in the personal work space.” (See Tinari: Fig. 4, time indication 408 and 410.)

	Regarding claim 17, Tse in view of Tinari discloses “A collaboration system as in claim 11, wherein the modification status comprises  an indication that the collaborator is actively working in the personal work space or that the collaborator has completed work in the personal work space.” (See Tinari: [0018] and [0037]) (A notification/communication module can exist that is responsible for the communication between the owner and collaborators. Communications can include, for example, notifying a collaborator that a sandbox has been created and shared by the owner, inform a collaborator about his/her data preparation task to be completed in the sandbox, notifying the owner that a collaborator has completed his/her data preparation task, etc.)

	Regarding claim 18, Tse in view of Tinari discloses “A collaboration system as in claim 11, further comprising instructions that when executed by the one or more processors enable sending a notification to other collaborators indicating that the collaborator’s modifications in the document have been completed.” (See Tinari: Fig. 4 and [0052]) (A right side 412 primarily lists collaborator actions (e.g., modifications to the worksheet). In such instances, the changes by collaborators 304 have been made, and collaborators 304 can receive notification that such modifications have been accepted. A control 426 can be used to approve all changes.)

	Regarding claim 19, Tse in view of Tinari discloses “A collaboration system as in claim 18, further comprising instructions that when executed by the one or more processors enable determining which other collaborators are to receive the notification by tracking which collaborators have interacted with a portion of the document that has been modified by the collaborator.” (See Tinari: [001], [0037]) (Collaboration on the document can be facilitated using one or more of tracked changes. Communications can include, for example, notifying a collaborator that a sandbox has been created and shared by the owner, inform a collaborator about his/her data preparation task to be completed in the sandbox, notifying the owner that a collaborator has completed his/her data preparation task, etc.)

	Regarding claim 20, Tse in view of Tinari discloses “A collaboration system as in claim 18, wherein the notification includes an indication of a time when the collaborator’s work in the personal work space was completed.” (See Tinari: Fig. 4 and [0037]) (Fig. 4, 408 and 410 indicates the time. Communications can include, for example, notifying a collaborator that a sandbox has been created and shared by the owner, inform a collaborator about his/her data preparation task to be completed in the sandbox, notifying the owner that a collaborator has completed his/her data preparation task, etc.)

				Conclusion

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy McGhee whose telephone number is (313)446-6581313) 446-6581.  The examiner can normally be reached on 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154